\OOO\]O\Ul-I>L)J[\)v-¢

NNN[\)N[\)NN[\))-\)-\>-¢r-¢)-‘)-\»-‘)-r-‘r-\
OC\IO\Ul-I>LNN*-‘O\OOC\IO\UI-ldwl\)*-‘O

MCNUTT LAW FIRM, P.C.

Daniel R. McNutt, Esq., Bar No. 7815
Matthew C. Wolf, Esq., Bar No. 10801

625 South Eighth Street

Las Vegas, Nevada 89101

Tel.: (702) 384-1170 / Fax.: (702) 384-5529
drm@mcnuttlawfirm.com
mcw(a)mcnuttlawfirm.com

CERTILMAN BALIN ADLER & HYMAN, LLP
Paul Sweeney (Admitted Pro Hac Vice)

90 Merrick Avenue, 9th Floor

East Meadow, New York 11554

Tel. (516) 296-7000 / Fax. (516) 296-7111
psweenev@certilmanbalin.com

Counselfor Plaintz'jj’

UNITED STATES DISTRICT C()URT

 

 

DISTRICT OF NEVADA

TPOV ENTERPRISES 16, LLC, a Delaware Case No.: 2:17-cv-00346-JCM-VCF
Limited Liability Company,

Plaintiff, STIPULATION AND [PROPOSED]

ORDER TO EXTEND RESPONSE

v. DEADLINES
PARIS LAS VEGAS OPERATING (First Request)
COMPANY, LLC, a Nevada limited liability
company,

Defendant.
AND ALL RELATED MATTERS

 

 

 

 

Plaintiff/Counterdefendants TPOV Enterprises 16, LLC; TPOV Enterprises, LLC; and
Rowen Seibel (collectively, “Plaintiff’) and Defendant/Counterclaimant Pan`s Las Vegas Operating
Company, LLC (“Defendant”) and Non-Parties Trisha Thompson and Markita Thompson by and
through their undersigned counsel of record, hereby stipulate and agree to extend the time to respond
to Plaintist Motion to Compel Responses to Subpoenas Duces Tecum (ECF No. 69) and to Trisha
Thompson and Markita Thompson’s Motion to Quash Deposition Subpoenas or for Protective Order
(ECF No. 71), filed on December 12, 2018 (collectively, the “Motions”). The deadline to respond
to the Motions is currently set for December 26, 2018.

The Parties have agreed that in light of the upcoming holidays additional time is Warranted

 

\OOO\]O'\UI-I>L»Jl\)v-\

NNNNNNNNNv-\)-dv-_v-\r-->-lr-‘»-)-‘r-¢
OO\]O\Lll-BWN’-‘O\OOO\IO\Lh-BDJN'_‘O

 

 

to respond to the respective Motions. Accordingly, the Parties request that the response deadline be
extended until January 4, 2019. This is the first stipulation for extension of time to file the

responses. This stipulation is made in good faith and not for purposes of delay.

 

 

DATED December 19, 2018. DATED December 19, 2018
/s/Dan McNutt /s/M Ma,qali Mercera
Dan McNutt, Esq. (SBN 7815) James Pisanelli, Esq. (SBN 4027)
Matthew Wolf, Esq. (SBN 10801 Debra Spinelli, Esq. (SBN 9695)
MCNUTT LAW FlRM, P.C. M. Magali Mercera, Esq. (SBN 11742)
625 S. 8th Street Brittnie Watkins, Esq. (SBN 13612)
Las Vegas, Nevada 89101 PISANELLI BICE PLLC

400 South 7th Street, Suite 300
Attorneysfor TPOVEnterprises 16, LLC, Las Vegas, NV 89101

TPUVEnterprises, LLC, and Rowen Seibel
Attorneysfor Paris Las Vegas Operating
Company, LLC and Non-Parties Trisha
Thompson and Markita Thompson

O_RQB

7
IT Is so 0RDERED. %(/M

UNITED STATES MAGISTRATE JUDGE

DATED: /)//-/ 7 // S/

 

 

